In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1008V
                                       Filed: July 28, 2015
                                           Unpublished

****************************
WILLIAM MOYER,                         *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
                                       *      Influenza
                                       *      Guillain-Barre Syndrome (“GBS”)
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Julia Wernett McInerney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1                0F




Vowell, Chief Special Master:

       On October 17, 2014, William Moyer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the                 1F




“Vaccine Act” or “Program”]. Petitioner alleges that he suffered Guillain-Barre
Syndrome (“GBS”) caused by an influenza vaccine administered on October 21, 2011.
Stipulation, filed July 28, 2015, ¶ 4. Petitioner further alleges that his vaccine was
administered within the United States, that he has experienced residual effects lasting
more than six months, and that there has been no prior award or settlement for
damages as a result of his condition. Stipulation¶¶ 3-5. “Respondent denies that the flu
vaccine caused petitioner’s GBS or any other injury.” Stipulation, ¶ 6.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
July 28, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $135,000.00 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3   2F




                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
Case 1:14-vv-01008-UNJ Document 23 Filed 07/28/15 Page 1 of 5
Case 1:14-vv-01008-UNJ Document 23 Filed 07/28/15 Page 2 of 5
Case 1:14-vv-01008-UNJ Document 23 Filed 07/28/15 Page 3 of 5
Case 1:14-vv-01008-UNJ Document 23 Filed 07/28/15 Page 4 of 5
Case 1:14-vv-01008-UNJ Document 23 Filed 07/28/15 Page 5 of 5